Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2019

                                   No. 04-18-00991-CV

                        IN THE INTEREST OF K.N.J. AND K.J.,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00515
                         Honorable Richard Price, Judge Presiding

                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to March 7, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court